DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed April 14, 2022, with respect to the drawing objections have been considered and are accepted. In light of the amended specification, the drawing objections have been withdrawn.
Applicant’s arguments, see page 12, filed April 14, 2022, with respect to the specification objection have been considered and are accepted. In light of the amended abstract, the specification objection has been withdrawn.
Applicant’s arguments, see page 12, filed April 14, 2022, with respect to the claim objections have been considered and are accepted. In light of the amended claims, the claim objections have been withdrawn.
Applicant’s arguments, see page 12, filed April 14, 2022, with respect to the claim rejection under 35 U.S.C. §112 has been considered and is accepted. In light of the amended claim, the 35 U.S.C. §112 rejection has been withdrawn.
Applicant’s arguments, see pages 12-14, filed April 14, 2022, with respect to the claim rejections under 35 U.S.C. §102 & 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on April 14, 2022. Claims 1-20 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, lines, “the first and second set of wheel have a fixed orientation that does not require the wheel to rotate”, should read “the first and second set of wheels have a fixed orientation that does not require the wheels to rotate”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-2, 4-5, 8-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fugu Luggage (http://web.archive.org/web/20141130181154/http://boredbug.com/real-choice-travelers- never-fugu-luggage/), and further in view of Banoun et al. (US 20150245694 A1).

	Regarding Claim 1, Fugu Luggage teaches a luggage case wheelbase, 
The luggage case (10 in Modified Figure #2 below) including a container defining a storage space (20 in Modified Figure #2 below), defined by boundaries between a rear wall, and side walls. (Wherein it can be seen in Modified Figure #2 below that the storage space is defined by the vertical wall boundaries.)
 A luggage base (30 in Modified Figure #2 below) with at least a first edge (40 in Modified Figure #2 below) having a first mounting point (50 in Modified Figure #2 below) at a first end of the first edge (40 in Modified Figure #2 below) and second mounting point (60 in Modified Figure #2 Below) at a second end of the first edge. 
Wherein the wheelbase includes a wheel set including at least a first multi-directional (wherein Fugu Luggage teaches 360 degree “Omni Wheels”) wheel (55 in Modified Figure #2 below) mounted to a first mounting point (50 in Modified Figure #2 below) at or near a first end of the first edge (40 in Modified Figure #2 below) and a second multi-directional wheel (65 in Modified Figure #2 below) mounted to a mounting point (60 in Modified Figure #2 below) at or near a second end of the first edge (40 in Modified Figure #2 below). 
The first (55 in Modified Figure #2 below) and second wheels (65 in Modified Figure #2 below) each having a fixed main axis (100 in Modified Figure #7 below), the fixed main axes (100 in Modified Figure #7 below) of each of the first (55 in Modified Figure #2 below) and second wheels (65 in Modified Figure #2 below) being substantially parallel to a straight line (110 in Modified Figure #2 below) extending between the first and second ends (sidewalls of luggage (10)).

	Fugu luggage does not teach a luggage base with first and second wheel set mounting points at opposing extreme ends of a first edge, or handle arms that are housed in widely spaced channels at the extreme sides of the rear wall, or first and second multi-directional wheels housed in widely spaced recesses at the extreme ends of the first edge.

	Banoun et al. further teaches a luggage base with first and second wheel set mounting points (wherein wheels 30 are mounted) at opposing extreme ends (100b) of a first edge (200 in Modified Figure 7B below), and handle arms (40A and 40B in Modified Figure 7B below) that are housed in widely spaced channels (150 in Modified Figure 7B below) at the extreme sides of the rear wall (250 in Modified Figure 7B below), and first and second multi-directional wheels (30, and wherein they can travel in forward and reverse) housed in widely spaced recesses (150 in Modified Figure 7B below) at the extreme ends of the first edge (200 in Modified Figure 7B below). (Figs. 7A-7B; [0212], [0214])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Fugu Luggage, and provide for the wheels and the handle arms to be provided at the extreme ends as taught by Banoun et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide the wheels and the handle arms at the extreme ends of an edge of a luggage case, in order to substantially enhance the stability of the luggage during travel.

[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    29
    38
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    28
    35
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    24
    24
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    22
    28
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    24
    26
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    24
    26
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    22
    26
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    22
    26
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    23
    27
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    495
    349
    media_image11.png
    Greyscale
             
    PNG
    media_image12.png
    328
    242
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    26
    165
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    27
    165
    media_image14.png
    Greyscale
[AltContent: connector]

    PNG
    media_image15.png
    599
    501
    media_image15.png
    Greyscale












    PNG
    media_image16.png
    704
    897
    media_image16.png
    Greyscale
	Regarding Claim 2, Fugu Luggage further teaches wherein the wheel set is a first set of wheels (55 and 65 in Modified Figure #12 below) and the wheelbase (30 in Modified Figure #12 below) further comprises a second set of wheels (75 and 85 in Modified Figure #12 below) including one or two2Attorney Docket: 9130-A-1-US PCT/AU2017/000268Preliminary Amendment upon entry into U.S. National Stageadditional wheels (75 and 85 in Modified Figure #12 below) spaced laterally (wherein (120) is displaced laterally from (110)) from the main axis (110 in Modified Figure #2 above), the first and second wheel sets (55, 65, 75, 85 in Modified Figure #12 below) are structurally connected, whereby the mounts (50, 60, 70, 80 in Modified Figure #12 below) of first and second sets of wheels (55, 65, 75, 85 in Modified Figure #12 below) are adapted to contact the ground or floor surface so that the wheelbase (30 in Modified Figure #12 below) is self-supporting (through first and second wheel sets) and the first and second set of wheels have a fixed orientation that does not require the wheels to rotate about the main axis (110 in Modified Figure #2 above). (Wherein Fugu Luggage is taught to rest on the wheel set on the floor and wheelbase is statically mounted to the luggage, and wherein the wheels are installed on a linear axle’s (100 in Modified Figure #2 above) that provide a fixed orientation.








	Regarding Claim 4, Wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) include a pair of spaced wheels (75 and 85 in Modified Figure #12 above) located at each end of a second opposed base edge (90 in Modified Figure #12 above) of the luggage case (10 in Modified Figure #12 above), the additional wheels (75 and 85 in Modified Figure #12 above) being coaxially aligned with respect to each other (through imaginary line 120 in Modified Figure #12 above) and their respective main axes (100 in Modified Figure #7 above)  being parallel (wherein 110 and 90 are parallel across the wheelbase 30 in Modified Figure #12 above) to the main axes (100 in Modified Figure #7 above)   of the first set of wheels (55 and 65 in Modified Figure #12 above).

	Regarding Claim 5, Fugu luggage further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) are a multidirectional (wherein Fugu Luggage teaches 360 degree “Omni Wheels”).


    PNG
    media_image17.png
    414
    771
    media_image17.png
    Greyscale
	Regarding Claim 8, wherein the handle is a telescopic handle (wherein Fugu Luggage teaches a telescopic handle ((200) in Modified Figure #11A) adapted to be retractable (Modified Figure #6) into a recess in the luggage case (150 in Modified Figure #6).






	Regarding Claim 9, Fugu luggage further teaches wherein the first (55 and 65 in Modified Figure #12 above) and second wheel (75 and 85 in Modified Figure #12 above) sets are structurally connected by a panel (30 in Modified Figure #2 above) forming part of the base (30 in Modified Figure #2 above) of the luggage case (10 in Modified Figure #2 above).

	Regarding Claim 10, Fugu Luggage teaches a container (10 in Modified Figure #2 above) defining a storage space (20 in Modified Figure #2 above); 
The container (10 in Modified Figure #2 above) having a base (30 in Modified Figure #2 above) with at least a first edge (40 in Modified Figure #2 above)  having a first mounting point (50 in Modified Figure #2 above) at a first end of the first edge (40 in Modified Figure #2 above) and second mounting point (60 in Modified Figure #2 above) at a second end. 
Wherein the luggage case (10 in Modified Figure #2 above)  further includes: a wheel set (55, 65 in Modified Figure #2 above) including at least a first multi-directional wheel (55 in Modified Figure #2 above) located at the first extreme end and a second multi-directional wheel  (65 in Modified Figure #2 above) located at a second extreme end, the first and second multidirectional wheels (wherein Fugu Luggage teaches 360 degree “Omni Wheels”) each having a fixed main axis (100 in Modified Figure #7 above).
4Attorney Docket: 9130-A-1-USPCT/AU2017/000268Preliminary Amendment upon entry into U.S. National Stage The fixed main axes (100 in Modified Figure #2 above) of each of the first and second multi-directional (wherein Fugu Luggage teaches 360 degree “Omni Wheels”) wheels (55, 65 in Modified Figure #2 above) being substantially parallel to a straight line (110 in Modified Figure #2 above) extending between the first and second ends(sidewalls of luggage (10)).


	Fugu luggage does not teach the first and second multidirectional wheels being housed in widely spaced recesses at the first and second extreme ends, or a handle comprising handle arms that are each housed in widely spaced channels at the extreme sides of the rear wall.

	Banoun et al. further teaches the first and second multidirectional wheels (30, and wherein they can travel in forward and reverse) being housed in widely spaced recesses (150 in Modified Figure 7B above) at the first and second extreme ends (100b), and a handle (40) comprising handle arms (40a and 40b in Modified Figure 7B above) that are each housed in widely spaced channels at the extreme sides of the rear wall.  (Wherein it can be seen that the retractable handle (40) handle arms emerge from channels at the extreme sides of the rear wall.) (Figs. 7A-7B; [0212], [0214])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Fugu Luggage, and provide for the wheels and the handle arms to be provided at the extreme ends as taught by Banoun et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide the wheels and the handle arms at the extreme ends of an edge of a luggage case, in order to substantially enhance the stability of the luggage during travel.

	Regarding Claim 12, Fugu Luggage further teaches wherein the case further includes a second wheel set (75, 85 in Modified Figure #12 above) comprising a pair of coaxially aligned wheels (75, 85 in Modified Figure #12 above) each having a fixed main axis (100 in Modified Figure #7 above).

	Regarding Claim 13, Fugu Luggage further teaches wherein the wheels of the second wheel (75, 85 in Modified Figure #12 above) set are multiple-directional wheels (wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

	Regarding Claim 14, Fugu Lugguge teaches the use of a luggage case having: 
A container (10 in Modified Figure #2 above) including a storage space (20 in Modified Figure #2 above) defined by boundaries between the rear wall having extreme sides connected to side walls and a luggage base (30 in Modified Figure #2 above). (Wherein it can be seen in Modified Figure #2 above that the storage space is defined by the vertical wall boundaries.)
With at least a first edge (40 in Modified Figure #2 above)  having a first mounting point (50 in Modified Figure #2 above) at a first end of the first edge (40 in Modified Figure #2 above) and second mounting point (60 in Modified Figure #2 above) at a second end of the first edge (40 in Modified Figure #2 above). 5Attorney Docket: 9130-A-I-US
PCT/AU2017/000268Preliminary Amendment upon entry into U.S. National StageWherein the luggage case further includes: a wheel set (55, 65 in Modified Figure #2 above) including at least a first multi-directional wheel ( 55 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) located at the first end and a second multi-directional wheel (65 in Modified Figure #2 above; and wherein Fugu Luggage teaches 360 degree “Omni Wheels”) located at the second end.
The first and second multi-directional wheels (55, 65 in Modified Figure #2 above, and wherein Fugu Luggage teaches omni-directional wheels) each having a fixed main axis (100 in Modified Figure #7 above), the fixed main axes (100 in Modified Figure #7 above) of each of the first and second multi-directional wheels (55, 65 in Modified Figure #2 above) being substantially parallel to a straight line axes (110 in Modified Figure #2 above) extending between the first and second ends (sidewalls of luggage (10)).
Wherein the use includes hauling the case (10 in Modified Figure #2 above) across a ground or floor surface by the handle (350 in Modified Figure #6 above). (Wherein Fugu Luggage teaches utilizing the handle to maneuver the luggage across the ground).

	Fugu luggage does not teach the first and second multidirectional wheels being housed in widely spaced recesses at the first and second extreme ends, or a handle comprising handle arms that are each housed in widely spaced channels at the extreme sides of the rear wall.
	
	Banoun et al. further teaches the first and second multidirectional wheels (30, and wherein they can travel in forward and reverse) being housed in widely spaced recesses (150 in Modified Figure 7B above) at the first and second extreme ends (100b), and a handle (40) comprising handle arms (40a and 40b in Modified Figure 7B above) that are each housed in widely spaced channels at the extreme sides of the rear wall.  (Wherein it can be seen that the retractable handle (40) handle arms emerge from channels at the extreme sides of the rear wall.) (Figs. 7A-7B; [0212], [0214])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Fugu Luggage, and provide for the wheels and the handle arms to be provided at the extreme ends as taught by Banoun et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide the wheels and the handle arms at the extreme ends of an edge of a luggage case, in order to substantially enhance the stability of the luggage during travel.

	Regarding Claim 15, Fugu Luggage teaches a method of manufacturing a luggage case, comprising the steps of: 
Forming a container (10 in Modified Figure #2 above) that defines a storage space (20 in Modified Figure #2 above) defined by boundaries between a rear wall having extreme sides connected to side wall and a luggage base (30 in Modified Figure #2 above).
 With a first edge (40 in Modified Figure #2 above) mounting a pair of multidirectional wheels (55, 65 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) on the first edge (40 in Modified Figure #2 above) with a first multidirectional wheel (55 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) at a first end of the first edge (40 in Modified Figure #2 above) and a second multidirectional wheel (65 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”)  at a second end of the first edge (40 in Modified Figure #2 above). 
Each multidirectional wheel (55, 65 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) having a fixed main axis (100 in Modified Figure #7 above), whereby the main axes are substantially parallel to an imaginary line extending (110 in Modified Figure #2 above) between the first and second ends (sidewalls of luggage (10)).

	Fugu luggage does not teach the first and second multidirectional wheels being housed in widely spaced recesses at the first and second extreme ends, or a handle comprising handle arms that are each housed in widely spaced channels at the extreme sides of the rear wall.
	
	Banoun et al. further teaches the first and second multidirectional wheels (30, and wherein they can travel in forward and reverse) being housed in widely spaced recesses (150 in Modified Figure 7B above) at the first and second extreme ends (100b), and a handle (40) comprising handle arms (40a and 40b in Modified Figure 7B above) that are each housed in widely spaced channels at the extreme sides of the rear wall.  (Wherein it can be seen that the retractable handle (40) handle arms emerge from channels at the extreme sides of the rear wall.) (Figs. 7A-7B; [0212], [0214])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage case as taught by Fugu Luggage, and provide for the wheels and the handle arms to be provided at the extreme ends as taught by Banoun et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide the wheels and the handle arms at the extreme ends of an edge of a luggage case, in order to substantially enhance the stability of the luggage during travel.

	Regarding Claim 16, Fugu further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) include a pair of spaced wheels located at each end of a second base edge (90 in Modified Figure #12 above) opposed to the first edge (40 in Modified Figure #2 above) of the luggage case (10 in Modified Figure #12 above), the additional wheels being coaxially aligned (through parallel imaginary line 120 in Modified Figure #12 above) with respect to each 6Attorney Docket: 9130-A-1-USPCT/AU2017/000268Preliminary Amendment upon entry into U.S. National Stageother and their respective main axes (100 in Modified Figure #7 above) being parallel to the main axes (110 in Modified Figure #12 above), of the first set of multi-directional wheels (55, 65 in Modified Figure #12 above; and wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

	Regarding Claim 17, Fugu Luggage further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) are a multidirectional. (Wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

	Regarding Claim 18, Fugu Luggage further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) are a multidirectional. (Wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

Claims 3 and 11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Fugu Luggage (NPL), in view of Kang (US 6073737 A).
	
	Regarding Claim 3, Fugu Luggage teaches all of the elements of the invention described in claim 2 above except; wherein the one or more wheels of the second set of wheels are smaller in diameter compared to the wheels of the first and second multidirectional wheels of the first set of wheels.
	Wherein Fugu Luggage teaches multidirectional wheels (55, 65, 75, 85 in Modified Figure #12 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”)
	Kang further teaches luggage (19) wherein the one or more wheels (28) of the second set of wheels (28) are smaller in diameter compared to the wheels of the first (30) and second wheels (30) of the first set of wheels (30). (Wherein Kang teaches wheels 28 as smaller than wheels 30). (Figs. 2-3, 6; Col. 4, Lines 11-18)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the second set of wheels as taught by Fugu Luggage, modified above, and substitute them for the smaller diameter wheels as taught by Kang. Wherein simple substitution of one known element to obtain predictable results; one would be motivated to substitute the second set of wheels as taught by Fugu Luggage, for the smaller wheels as taught by Kang, in order to provide for luggage that is easier to maneuver while turning or over a curb, for example.

	Regarding Claim 11, Fugu Luggage teaches all of the elements of the invention described in claim 10 above except; wherein each of the handle arms are housed in a handle recess formed in a back panel of the luggage case, wherein the first edge is a lower edge of the back panel and first edge is shorter than a pair of long side edges extending along each of the lower edges of the luggage case, the wheel base located between the long side edges.
	Kang further teaches luggage (19), wherein each handle arm (65) is retractably housed in a handle recess (75) formed in a back panel (22) of the luggage case (19), wherein the first edge (E1 in Modified Figure 6 below) is a lower edge of the back panel (22) and first edge (E1 in Modified Figure 6 below) is shorter than a pair of long side edges (E2 in Modified Figure 6 below) extending along each of the lower edges (E2 in Modified Figure 6 below) of the luggage case (19), the wheel base (21) located between the long side edges (E2 in Modified Figure 6 below). (Figs. 2, 5-6; Col. 4, Lines 3-8; Col. 6, Lines 6-12)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage, modified above, and provide for the luggage configuration as taught by Kang. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a luggage that has a longer profile in order to ergonomically benefit the user while maneuvering the luggage through spaces during transit.
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image18.png
    24
    31
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    26
    27
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    433
    579
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    31
    151
    media_image21.png
    Greyscale
  

Claims 6-7 and 19-20, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Fugu Luggage (NPL), in view of Chi (US 20110031082 A1).

	Regarding Claim 6, Fugu Luggage teaches all of the elements of the invention described in claim 1 above except; wherein at least one wheel of the wheelbase is braked by a brake mechanism.	 
	Chi further teaches wherein at least one wheel (4) of the wheelbase (5) is braked by a brake mechanism (32). (Figs 2-5; [0015]
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage, modified above and provide brakes being implemented on the wheels as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a braking mechanism in order for the user to engage the brake and prevent undesired rolling of the luggage while it is unattended.

	Regarding Claim 7, Fugu Luggage, modified above, teaches all of the elements of the invention described in claim 6 above except; wherein the luggage case includes a handle and movement of the handle is adapted to actuate the brake mechanism.
	Chi further teaches wherein the luggage case (5) includes a handle (1) and movement of the handle (1) is adapted to actuate (wherein Chi teaches actuation when handle (1) is pushed downward) the brake mechanism (32). (Figs. 1-5; [0015]-[0016])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage, modified above, and provide handle engaged wheel breaks as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide the user with a convenient way to engage the braking mechanism on the luggage by depressing the handle.

	Regarding Claim 19, Fugu Luggage teaches all of the elements of the invention described in claim 2 above except; wherein at least one wheel of the wheelbase is braked by a brake mechanism.
	Chi further teaches wherein at least one wheel (4) of the wheelbase (5) is braked by a brake mechanism (32). (Figs 2-5; [0015]-[0016])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage, modified above, and provide brakes being implemented on the wheels as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a braking mechanism in order for the user to engage the brake and prevent undesired rolling of the luggage while it is unattended.

	Regarding Claim 20, Fugu Luggage teaches all of the elements of the invention described in claim 3 above except; wherein at least one wheel of the wheelbase is braked by a brake mechanism.
	Chi further teaches wherein at least one wheel (4) of the wheelbase (5) is braked by a brake mechanism (32). (Figs 2-5; [0015]
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage, modified above, and provide brakes being implemented on the wheels as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a braking mechanism in order for the user to engage the brake and prevent undesired rolling of the luggage while it is unattended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Newson (US 20190008254 A1), teaches a wheeled suitcase with handle arms and a wheelbase set to extreme ends of an edge of the suitcase.
Chi Yueh Chen et al. (US 20130075213 A1), teaches a wheeled suitcase with handle arms and a wheelbase set to extreme ends of an edge of the suitcase.
Lee et al. ( US 20080236972 A1), teaches a wheeled suitcase with handle arms and a wheelbase set to extreme ends of an edge of the suitcase.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733